Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, filed March 22, 2019, are examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “A system” without any structures that would preclude a software per se interpretation.  Further, instant specification discloses wherein the claimed invention some aspects of the present technology may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.), or a combination of hardware and software aspects that may all generally be referred to herein as a circuit, module, system, and/or network. This judicial exception is not integrated into a practical application because the claimed system is directed to a software per se embodiment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the instant specification discloses the claimed invention may take the form of an entirely software embodiment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “configured to” in claims 1 and 19, and “means for” in claim 19 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is insufficient in regard to the corresponding structure, material, or acts for performing the entire claimed function.  For example, the disclosure is devoid of any structure that performs the function in the claim, (ii) the structure described in the specification does not perform the entire function in the claim, or (iii) no association between the structure and the function can be found in the specification.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9, 11, 13, 14, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHugh et al. (McHugh hereafter, US 8,533,170 B1).
Claim 1, Lee disclose system, comprising:

a second object data store configured to include a versioning-enabled status (column 29, lines 38-43, e.g. In response, the storage system may return any or all of the following: a status indicator reflecting the success or failure of the operation); and a replication manager including at least one processor (Figure 10A), wherein the replication manager is configured to:
transfer the versioned data object from the first object data store to the second object data store (Figure 10A, e.g. Put Object);

send a version write request message to the second object data store for the versioned data object (column 11, lines 37-50, e.g. the requester may issue a COPY OBJECT instruction to a shared storage system or storage service, and that COPY OBJECT instruction may conform to an API similar to those described herein. The COPY OBJECT instruction may be issued to request that a particular data object be retrieved from a bucket that is owned by the requester (e.g., a bucket owned by a user who is a storage service subscriber), and/or that is currently being accessed, and that a copy of that data object be stored in the bucket. In response to receiving the request (i.e. via the COPY OBJECT instruction), the storage system may retrieve the data object specified in the request from the bucket 
receive a response message from the second object data store (column 29, lines 38-43, e.g. In response, the storage system may return any or all of the following: a status indicator reflecting the success or failure of the operation); 
determine, from the response message, whether the versioning-enabled status is invalid (column 29, lines 38-43, e.g. In response, the storage system may return any or all of the following: a status indicator reflecting the success or failure of the operation); and
send, responsive to determining that the versioning-enabled status is invalid, a
delete request to the second object data store for the versioned data object (column 31, lines 9-49, e.g. a DELETE KEY operation may specify any or all of the following information for the request, some of which may be input by a user, and some of which may be generated and/or attached to the request by a client or host process: a user key, a bucket identifier, a user/subscriber identifier, an authorization code, a content type, and/or a date or time stamp reflecting the date/time of the request. In response, the storage system may return any or all of the following: a status indicator reflecting the success or failure of the operation (e.g., a "204 No Content" indication may be returned if the delete operation is successful)).
Claim 3, McHugh discloses the replication manager is further configured to generate, responsive to determining that the versioning-enabled status is invalid, a notification event configured to request enabling versioning on the second object data store ((Figure 10A), and column 29, lines 38-43, e.g. In response, the storage system may return any or all of the following: a status indicator reflecting the success or failure of the operation).
Claim 4, McHugh discloses the second object data store is configured to: store, responsive to the version write request message (column 11, lines 37-50, e.g. the requester may issue a COPY OBJECT 
delete, responsive to the delete request, the residual version of the versioned data object (column 31, lines 9-49, e.g. a DELETE KEY operation may specify any or all of the following information for the request, some of which may be input by a user, and some of which may be generated and/or attached to the request by a client or host process: a user key, a bucket identifier, a user/subscriber identifier, an authorization code, a content type, and/or a date or time stamp reflecting the date/time of the request. In response, the storage system may return any or all of the following: a status indicator reflecting the success or failure of the operation (e.g., a "204 No Content" indication may be returned if the delete operation is successful)).
Claim 5, McHugh discloses the version write request message is a multi-part write request including multiple write transactions between the first object data store and the second object data store to transfer the versioned data object (Figures 11A and 11C).
Claim 9, McHugh discloses the replication manager is further configured to include a versioning-invalid list of destination object data buckets with an invalid versioning-enabled status (column 11, lines 
Claims 11, 13, 14, 17, 19, and 20, McHugh discloses a method and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh et al. (McHugh hereafter, US 8,533,170 B1), as applied to claims 1, 3-5, 9, 11, 13, 14, 17, 19, and 20, in view of Shih et al. (Shih hereafter, US 6,615,223 B1).
Claims 2 and 12, McHugh discloses the claimed invention except for the limitation of the replication manager is further configured to add, responsive to determining that the versioning-enabled status is invalid, a version write request for the versioned data object to a retry queue.
Shih discloses AttrVer column describes the version of an attribute for an LDAP directory entry. Each time an attribute is modified, the version number of that attribute is incremented and the timestamp is adjusted to the most recent modification time (column 12, lines 63-67).  An attempt is then made to apply the change. If it fails to be applied in the new queue, the change will be put to a "retry queue". If it fails to be applied after a specified number of attempts in the retry queue, the change will be placed to a "Human Intervention queue" and re-attempted at a much lower rate. If it succeeds to be applied from one of the above 3 queues, it will be placed to the purge queue for garbage collection (column 14, lines 13-23).  Shih discloses there is a need for an improved method and system for replicating data in a database system (column 3, lines 34-36).  One of ordinary skill in the art at the time of filing of the invention would have been motivated Shih to improve the system of McHugh for replicating data.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of McHugh with the retry queue of Shih to improve the system of McHugh for replicating data.

CONCLUSION
Claims 15, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Further, claims 6-8 and 10 are rejected, however, the claims are free of any prior art. 


For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152